 

Exhibit 10.17

 

ADDITIONAL EQUITY PURCHASE AGREEMENT

 

This Additional Equity Purchase Agreement (this “Agreement”) is entered into as
of June 21, 2017, between CF Corporation, a Cayman Islands exempted limited
company (the “Company”), and the party listed as the purchaser on the signature
page hereof (the “Purchaser”).

 

Recitals

 

WHEREAS, in connection with the Company’s initial public offering, the Purchaser
(or an affiliate of the Purchaser) entered into a Forward Purchase Agreement
with the Company, dated April 18, 2016, as amended (the “Forward Purchase
Agreement”), providing for the purchase of certain equity securities of the
Company in connection with the Company’s initial business combination
transaction and for the right of the Purchaser to be offered the opportunity to
acquire additional equity securities of the Company in connection with the
Company’s initial business combination under certain circumstances;

 

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of May 24, 2017, pursuant to which a subsidiary of the Company will
acquire Fidelity & Guaranty Life (the “Merger Agreement”) (such merger and the
other transactions contemplated by the Merger Agreement, the “Business
Combination”);

 

WHEREAS, the Company has provided to the Purchaser that certain Offering Notice,
dated June 2, 2017 (the “Notice”), pursuant to which the Company offered the
Purchaser the opportunity to purchase certain additional equity securities, and
provided a similar notice to other Forward Contract Parties (such term and other
capitalized terms used but not otherwise defined herein having the meanings
ascribed to them in the Forward Purchase Agreement);

 

WHEREAS, pursuant to the Notice, the Purchaser has delivered a Receipt Notice
(as defined in the Notice) to the Company accepting the Company’s offer;

 

WHEREAS, pursuant to the Notice and the Receipt Notice, the parties wish to
enter into this Agreement, pursuant to which the Purchaser shall purchase, on a
private basis, the number of Class A ordinary shares of the Company, par value
$0.0001 per share (“Ordinary Shares”), set forth on the signature page hereof
(the “Shares”), on the terms and conditions set forth herein; and

 

WHEREAS, the Company has entered into or intends to concurrently with this
Agreement enter into agreements in the form of this Agreement with other Forward
Contract Parties (together with the Purchaser, the “Additional Equity
Subscribers”) for the purchase of Ordinary Shares (such Ordinary Shares together
with the Shares, the “Additional Equity Shares”);

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

 

 

Agreement

 

1.          Sale and Purchase.

 

(a)          The Purchaser shall purchase the number of Shares set forth on the
signature page hereof for an aggregate purchase price of $10.00 multiplied by
the number of Shares (the “Purchase Price”) (such issuance, sale and purchase,
the “Purchase”).

 

(b)          The Company shall require the Purchaser to purchase the number of
Shares provided pursuant to Section 1(a) hereof by delivering notice to the
Purchaser, at least ten (10) Business Days before the funding of the Purchase
Price to the escrow account, specifying the number of Shares provided pursuant
to Section 1(a) hereof, the anticipated date of the closing of the Business
Combination (the “Business Combination Closing”), the aggregate Purchase Price
and instructions for wiring the Purchase Price to an account of a third-party
escrow agent, which shall be the Company’s transfer agent (the “Escrow Agent”),
pursuant to an escrow agreement between the Company and the Escrow Agent (the
“Escrow Agreement”). At least two (2) Business Days before the anticipated date
of the Business Combination Closing specified in such notice, the Purchaser
shall deliver the Purchase Price in cash via wire transfer to the account
specified in such notice, to be held in escrow pending the Business Combination
Closing. If the Business Combination Closing does not occur within thirty (30)
days after the Purchaser delivers the Purchase Price to the Escrow Agent, the
Escrow Agreement will provide that the Escrow Agent automatically return to the
Purchaser the Purchase Price, provided that the return of the funds placed in
escrow shall not terminate this Agreement or otherwise relieve either party of
any of its obligations hereunder. For the purposes of this Agreement, “Business
Day” means any day, other than a Saturday or a Sunday, that is neither a legal
holiday nor a day on which banking institutions are generally authorized or
required by law or regulation to close in the City of New York, New York.

 

(c)          The closing of the Purchase contemplated hereby (the “Closing”)
shall be held on the same date and immediately prior to the Business Combination
Closing (such date being referred to as the “Closing Date”). At the Closing, the
Company will issue and sell the Shares to the Purchaser in a private placement
(the “Private Placement”) against (and concurrently with) release of the
Purchase Price by the Escrow Agent to the Company; provided, that to the extent
any Public Shares have been validly submitted for redemption in accordance with
the Company’s Charter, then the Company may, at its sole discretion, reduce the
number of shares to be issued and sold to the Purchaser in the Private Placement
and instead facilitate the sale of a number of Public Shares to the Purchaser
pursuant to Section 1(h) hereof equal to the number of Shares by which the
Private Placement was reduced (such shares, the “Secondary Public Shares”).

 

(d)          The Company shall register the Purchaser as the owner of the Shares
issued in the Private Placement (the “Private Placement Shares”) in the register
of members of the Company and with the Company’s transfer agent by book entry on
or promptly after (but in no event more than two (2) Business Days after) the
date of the Closing.

 

 2 

 

 

(e)          Each register and book entry for the Private Placement Shares shall
contain a notation, and each certificate (if any) evidencing the Private
Placement Shares shall be stamped or otherwise imprinted with a legend, in
substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL, IS AVAILABLE.”

 

(f)          Legend Removal. When the Private Placement Shares are eligible to
be sold without restriction under, and without the Company being in compliance
with the current public information requirements of, Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), then, at the
Purchaser’s request, the Company will cause the Company’s transfer agent to
remove the legend set forth in Section 1(e) hereof. In connection therewith, if
required by the Company’s transfer agent, the Company will promptly cause an
opinion of counsel to be delivered to and maintained with its transfer agent,
together with any other authorizations, certificates and directions required by
the transfer agent that authorize and direct the transfer agent to issue such
Shares without any such legend.

 

(g)          Registration Rights. The Purchaser shall have registration rights
with respect to the Private Placement Shares as set forth on Exhibit A (the
“Registration Rights”).

 

(h)          Alternative Transfer at the Company’s Option. If the Company
elects, pursuant to the proviso to Section 1(c), to facilitate the sale of
Secondary Public Shares to the Purchaser by a holder thereof, the Purchaser
shall enter into one or more share purchase agreements in form and substance
reasonably satisfactory to the Purchaser and the Company providing for the sale
of such shares to the Purchaser at a purchase price per share payable by the
Purchaser equal to $10.00 per share (with any excess purchase price payable to
the seller over $10.00 (in order for the purchase price to equal the redemption
price) to be paid by the Company), and the number of Private Placement Shares to
be purchased by the Purchaser under this Agreement and the corresponding
Purchase Price shall immediately be reduced by an amount equal to the aggregate
number of Secondary Public Shares purchased and the aggregate purchase price
paid under such share purchase agreement(s).

 

2.          Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company as follows, as of the date hereof:

 

(a)          Organization and Power. If an entity, the Purchaser is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its formation (if the concept of “good standing” is a recognized
concept in such jurisdiction) and has all requisite power and authority to carry
on its business as presently conducted and as proposed to be conducted.

 

 3 

 

 

(b)          Authorization. The Purchaser has full power and authority to enter
into this Agreement. This Agreement, when executed and delivered by the
Purchaser, will constitute the valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors’ rights generally, (b) as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies, or (c)
to the extent the indemnification provisions contained in the Registration
Rights may be limited by applicable federal or state securities laws.

 

(c)          Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

 

(d)          Compliance with Other Instruments. The execution, delivery and
performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated by this Agreement will not result in
any violation or default (i) of any provisions of its organizational documents,
if applicable, (ii) of any instrument, judgment, order, writ or decree to which
it is a party or by which it is bound, (iii) under any note, indenture or
mortgage to which it is a party or by which it is bound, or (iv) under any
lease, agreement, contract or purchase order to which it is a party or by which
it is bound or (v) of any provision of federal or state statute, rule or
regulation applicable to the Purchaser, in each case (other than clause (i)),
which would have a material adverse effect on the Purchaser or its ability to
consummate the transactions contemplated by this Agreement.

 

(e)          Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Shares to be acquired by the Purchaser will be acquired for investment
for the Purchaser’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of law. By executing this Agreement, the
Purchaser further represents that the Purchaser does not presently have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third Person, with
respect to any of the Shares. If the Purchaser was formed for the specific
purpose of acquiring the Shares, each of its equity owners is an accredited
investor as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act. For purposes of this Agreement, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity or any government or any
department or agency thereof.

 

(f)          Disclosure of Information. The Purchaser has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Shares, as well as the terms of the Business
Combination, with the Company’s management.

 

 4 

 

 

(g)          Restricted Securities. The Purchaser understands that the offer and
sale of the Private Placement Shares to the Purchaser has not been, and will not
be, registered under the Securities Act, by reason of a specific exemption from
the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Purchaser’s representations as expressed herein. The Purchaser understands
that the Private Placement Shares are “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, the
Purchaser must hold the Private Placement Shares indefinitely unless they are
registered with the U.S. Securities and Exchange Commission (the “SEC”) and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Purchaser acknowledges that the
Company has no obligation to register or qualify the Private Placement Shares
for resale, except for the Registration Rights. The Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Private
Placement Shares, and on requirements relating to the Company which are outside
of the Purchaser’s control, and which the Company is under no obligation and may
not be able to satisfy.

 

(h)          High Degree of Risk. The Purchaser understands that its agreement
to purchase the Shares involves a high degree of risk which could cause the
Purchaser to lose all or part of its investment.

 

(i)          Accredited Investor. The Purchaser is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

(j)          Foreign Investors. If the Purchaser is not a United States person
(as defined by Section 7701(a)(30) of the Code), the Purchaser hereby represents
that it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Shares or
any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Shares. The Purchaser’s subscription and payment for
and continued beneficial ownership of the Shares will not violate any applicable
securities or other laws of the Purchaser’s jurisdiction.

 

(k)          No General Solicitation. Neither the Purchaser, nor any of its
officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including, through a broker or finder (i) to its
knowledge, engaged in any general solicitation, or (ii) published any
advertisement in connection with the offer and sale of the Shares.

 

(l)          Residence. If the Purchaser is an individual, then the Purchaser
resides in the state or province identified in the address of the Purchaser set
forth on the signature page hereof; if the Purchaser is a partnership,
corporation, limited liability company or other entity, then its principal place
of business is the office or offices located at the address or addresses of the
Purchaser set forth on the signature page hereof.

 

 5 

 

 

(m)         Adequacy of Financing. The Purchaser has available to it sufficient
funds to satisfy its obligations under this Agreement.

 

(n)          Affiliation of Certain FINRA Members. The Purchaser is neither a
person associated nor affiliated with Citigroup Global Markets Inc., Merrill
Lynch, Pierce, Fenner & Smith, Credit Suisse Securities (USA) LLC Incorporated
or, to its actual knowledge, any other member of the Financial Industry
Regulatory Authority (“FINRA”) that participated in the Company’s initial public
offering (the “IPO”).

 

(o)          No Other Representations and Warranties; Non-Reliance. Except for
the specific representations and warranties contained in this Section 2 and in
any certificate or agreement delivered pursuant hereto, none of the Purchaser
nor any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

 

3.          Representations and Warranties of the Company. The Company
represents and warrants to the Purchaser as follows:

 

(a)          Organization and Corporate Power. The Company is an exempted
company duly incorporated and validly existing and in good standing as an
exempted company under the laws of the Cayman Islands and has all requisite
corporate power and authority to carry on its business as presently conducted
and as proposed to be conducted. The Company has no subsidiaries.

 

(b)          Capitalization. The authorized share capital of the Company
consists, as of the date hereof, of:

 

(i)          400,000,000 Ordinary Shares, 69,000,000 of which are issued and
outstanding and 50,000,000 Class B ordinary shares, 15,000,000 of which are
issued and outstanding. All of the issued and outstanding ordinary shares have
been duly authorized, are fully paid and nonassessable and were issued in
compliance with all applicable federal and state securities laws.

 

(ii)         1,000,000 preferred shares, none of which are issued and
outstanding.

 

 6 

 

 

(c)          Authorization. All corporate action required to be taken by the
Company’s Board of Directors and shareholders in order to authorize the Company
to enter into this Agreement and to issue the Private Placement Shares has been
taken or will be taken prior to the Closing. All action on the part of the
shareholders, directors and officers of the Company necessary for the execution
and delivery of this Agreement, the performance of all obligations of the
Company under this Agreement to be performed as of the Closing has been taken or
will be taken prior to the Closing. This Agreement, when executed and delivered
by the Company, shall constitute the valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Registration Rights may be limited by applicable federal or
state securities laws.

 

(d)          Valid Issuance of Shares.

 

(i)          The Private Placement Shares, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement
and registered in the register of members of the Company, will be validly
issued, fully paid and nonassessable and free of all preemptive or similar
rights, liens, stamp taxes, encumbrances and charges with respect to the issue
thereof and restrictions on transfer other than restrictions on transfer
specified under this Agreement, applicable state and federal securities laws and
liens or encumbrances created by or imposed by the Purchaser. Assuming the
accuracy of the representations of the Purchaser in this Agreement and subject
to the filings described in Section 3(e) below, the Private Placement Shares
will be issued in compliance with all applicable federal and state securities
laws.

 

(ii)         No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person (as defined below), except for a Disqualification Event as to which Rule
506(d)(2)(ii–iv) or (d)(3), is applicable. “Company Covered Person” means, with
respect to the Company as an “issuer” for purposes of Rule 506 promulgated under
the Securities Act, any Person listed in the first paragraph of Rule 506(d)(1).

 

(e)          Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in this Agreement, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
is required on the part of the Company in connection with the consummation of
the transactions contemplated by this Agreement, except for filings pursuant to
Regulation D of the Securities Act, and applicable state securities laws.

 

(f)          Compliance with Other Instruments. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement by the Company will not result in any violation
or default (i) of any provisions of its Charter or other governing documents,
(ii) of any instrument, judgment, order, writ or decree to which it is a party
or by which it is bound, (iii) under any note, indenture or mortgage to which it
is a party or by which it is bound, or (iv) under any lease, agreement, contract
or purchase order to which it is a party or by which it is bound or (v) of any
provision of federal or state statute, rule or regulation applicable to the
Company, in each case (other than clause (i)) which would have a material
adverse effect on the Company or its ability to consummate the transactions
contemplated by this Agreement.

 

 7 

 

 

(g)         Foreign Corrupt Practices. Neither the Company, nor any director,
officer, agent, employee or other Person acting on behalf of the Company has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

(h)         Compliance with Anti-Money Laundering Laws. The operations of the
Company are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements and all other applicable U.S.
and non-U.S. anti-money laundering laws and regulations, including, but not
limited to, those of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the USA Patriot Act of 2001 and the applicable money
laundering statutes of all applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company with respect to the Anti-Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(i)          Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Company’s
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such.

 

(j)          No General Solicitation. Neither the Company, nor any of its
officers, directors, employees, agents or stockholders has either directly or
indirectly, including, through a broker or finder (i) engaged in any general
solicitation or (ii) published any advertisement in connection with the offer
and sale of the Shares.

 

(k)          Issuance Totals. Prior to or concurrently with the execution and
delivery of this Agreement, the Company has or is entering into agreements in
substantially the same form as this Agreement with other Additional Equity
Subscribers, providing for the purchase of an aggregate of up to 20,000,000
Ordinary Shares (including the Shares purchased and sold under this Agreement).

 

(l)          No Other Representations and Warranties; Non-Reliance. Except for
the specific representations and warranties contained in this Section 3 and in
any certificate or agreement delivered pursuant hereto, none of the Company
Parties has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the IPO
or the Business Combination, and the Company Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Purchaser in Section 2 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Company Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Purchaser Parties.

 

 8 

 

 

4.          Additional Agreements and Acknowledgements of the Purchaser.

 

(a)          Trust Account.

 

(i)          The Purchaser hereby acknowledges that it is aware that the Company
has established a trust account (the “Trust Account”) for the benefit of its
public shareholders. The Purchaser, for itself and its affiliates, hereby agrees
that it has no right, title, interest or claim of any kind in or to any monies
held in the Trust Account, or any other asset of the Company as a result of any
liquidation of the Company, except for liquidation rights, if any, the Purchaser
may have in respect of any Public Shares held by it.

 

(ii)         The Purchaser hereby agrees that it shall have no right of set-off
or any right, title, interest or claim of any kind (“Claim”) to, or to any
monies in, the Trust Account, and hereby irrevocably waives any Claim to, or to
any monies in, the Trust Account that it may have now or in the future, except
for liquidation rights, if any, the Purchaser may have in respect of any Public
Shares held by it. In the event the Purchaser has any Claim against the Company
under this Agreement, the Purchaser shall pursue such Claim solely against the
Company and its assets outside the Trust Account and not against the property or
any monies in the Trust Account, except for liquidation rights, if any, the
Purchaser may have in respect of any Public Shares held by it.

 

(b)          No Redemptions. The Purchaser hereby waives any and all redemption
rights with respect to Public Shares held by it and agrees that it shall not
submit any Public Shares to the Company’s transfer agent for redemption in
connection with the shareholder vote to approve the Business Combination.

 

(c)          No Short Sales. The Purchaser hereby agrees that neither it, nor
any person or entity acting on its behalf or pursuant to any understanding with
it, will engage in any Short Sales with respect to securities of the Company
prior to the Business Combination Closing. For purposes of this Section, “Short
Sales” shall include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Securities Exchange Act of 1934,
as amended, and all types of direct and indirect stock pledges (other than
pledges in the ordinary course of business as part of prime brokerage
arrangements), forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

 

 9 

 

 

5.          Additional Agreements of the Company.

 

(a)          No Public Disclosure. The Company may not identify, or permit any
of its employees, agents, representatives or affiliates to identify, the
Purchaser as an investor in the Company in any written or oral communications or
issue any press release or other disclosure of the Purchaser’s name or any
derivative of any such name (whether in connection with the Company or
otherwise), in each case except (i) as authorized in writing by the Purchaser in
each such instance or (ii) as required by law, legal process or regulatory
request; provided, that the Company shall, to the extent reasonably practicable,
notify the Purchaser of such requirement so that the Purchaser (or its
affiliate) may seek a protective order or other appropriate remedy protecting
such information prior to such disclosure. The foregoing shall not prevent the
disclosure of the Purchaser’s name and address and information concerning the
number of Company equity securities held by the Purchaser (and no other
information concerning the Purchaser or any of its affiliates) (i) in the
Company’s filings with the SEC (or an exhibit thereto) if the Company is
requested or required to make such disclosure pursuant to the comments from the
Staff of the SEC or FINRA or (ii) to the Company’s lawyers, independent
accountants and to other advisors and service providers who reasonably require
the Purchaser’s information in connection with the provision of services to the
Company and are advised of the confidential nature of such information and are
obligated to keep such information confidential.

 

(b)          No Material Non-Public Information. The Company agrees that no
information provided to the Purchaser in connection with this Agreement will,
upon the Closing, constitute material non-public information of the Company, and
following the Closing, the Company will not provide the Purchaser with any
material non-public information of the Company without the prior written consent
of the Purchaser.

 

(c)          NASDAQ Listing. The Company will use commercially reasonable
efforts to maintain the listing of the Ordinary Shares on The NASDAQ Capital
Market (or another national securities exchange).

 

6.          Closing Conditions.

 

(a)          The obligation of the Purchaser to purchase the Shares at the
Closing under this Agreement shall be subject to the fulfillment, at or prior to
the Closing of each of the following conditions, any of which, to the extent
permitted by applicable laws, may be waived by the Purchaser:

 

(i)          The Business Combination shall have been, or substantially
concurrently with the Closing shall be, consummated in accordance with the
Merger Agreement;

 

(ii)         The Company shall have delivered to the Purchaser a certificate
evidencing the Company’s good standing as a Cayman Islands exempted limited
company, as of a date within ten (10) Business Days of the Closing;

 

(iii)        The representations and warranties of the Company set forth in
Section 3 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the Closing, as applicable, with the
same effect as though such representations and warranties had been made on and
as of such date (other than any such representation or warranty that is made by
its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

 

 10 

 

 

(iv)        The Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing;

 

(v)         No order, writ, judgment, injunction, decree, determination, or
award shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchaser of the Shares.

 

(b)          The obligation of the Company to sell the Shares at the Closing
under this Agreement shall be subject to the fulfillment, at or prior to the
Closing of each of the following conditions, any of which, to the extent
permitted by applicable laws, may be waived by the Company:

 

(i)          The Business Combination shall have been, or substantially
concurrently with the Closing shall be, consummated in accordance with the
Merger Agreement;

 

(ii)         The representations and warranties of the Purchaser set forth in
Section 2 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the Closing, as applicable, with the
same effect as though such representations and warranties had been made on and
as of such date (other than any such representation or warranty that is made by
its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement;

 

(iii)        The Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Closing; and

 

(iv)        No order, writ, judgment, injunction, decree, determination, or
award shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchaser of the Shares.

 

7.          Termination.

 

(a)          This Agreement shall terminate upon the earlier to occur of: (a)
such date and time as the Merger Agreement is terminated in accordance with its
terms; (b) upon the mutual written agreement of the Company and the Purchaser;
or (c) if any of the conditions to Closing set forth in Section 6 hereof are not
satisfied or waived prior to the Closing.

 

(b)          In the event of any termination of this Agreement pursuant to this
Section 7, the Purchase Price (and interest thereon, if any), if previously
paid, and all Purchaser’s funds paid in connection herewith shall be promptly
returned to the Purchaser, and thereafter this Agreement shall forthwith become
null and void and have no effect, without any liability on the part of the
Purchaser or the Company and their respective directors, officers, employees,
partners, managers, members, or shareholders and all rights and obligations of
each party shall cease; provided, however, that nothing contained in this
Section 7 shall relieve either party from liabilities or damages arising out of
any fraud or willful breach by such party of any of its representations,
warranties, covenants or agreements contained in this Agreement.

 

 11 

 

 

8.          General Provisions.

 

(a)          Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt, or (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile (if any)
during normal business hours of the recipient, and if not sent during normal
business hours, then on the recipient’s next Business Day, (c) five (5) Business
Days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: CF Corporation, 1701 Village Center
Circle, Las Vegas, Nevada 89134, Attn: Douglas B. Newton, Chief Financial
Officer, email: newton@cc.capital, with a copy to the Company’s counsel at:
Winston & Strawn LLP, 200 Park Avenue, New York, NY 10166, Attn: Joel L.
Rubinstein, Esq., email: jrubinstein@winston.com, fax: (212) 294-4700.

 

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 8(a).

 

(b)          No Finder’s Fees. The Purchaser agrees to indemnify and to hold
harmless the Company from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Purchaser or any of its officers, employees or
representatives is responsible. The Company agrees to indemnify and hold
harmless the Purchaser from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

(c)          Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the Closing.

 

(d)          Entire Agreement. This Agreement, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced
herein, constitutes the entire agreement and understanding of the parties hereto
in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

(e)          Successors. All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties hereto and their
respective successors. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

 12 

 

 

(f)          Assignments. Except as otherwise specifically provided herein, no
party hereto may assign either this Agreement or any of its rights, interests,
or obligations hereunder without the prior written approval of the other party.

 

(g)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

 

(h)          Headings. The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 

(i)          Governing Law. This Agreement, the entire relationship of the
parties hereto, and any litigation between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of Delaware,
without giving effect to its choice of laws principles.

 

(j)          Jurisdiction. The parties (i) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York and
to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (b) agree not to commence any suit,
action or other proceeding arising out of or based upon this Agreement except in
state courts of New York or the United States District Court for the Southern
District of New York, and (c) hereby waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court.

 

(k)          Waiver of Jury Trial. The parties hereto hereby waive any right to
a jury trial in connection with any litigation pursuant to this Agreement and
the transactions contemplated hereby.

 

(l)          Amendments. This Agreement may not be amended, modified or waived
as to any particular provision, except with the prior written consent of the
Company and Additional Equity Subscribers who have agreed to purchase a majority
of the Additional Equity Shares, except for an amendment, modification or waiver
that (i) disproportionately affects the Purchaser vis-à-vis the other Additional
Equity Subscribers (ii) modifies the amount or price of the Shares to be sold
hereunder, or (iii) inserts or modifies any material economic or non-economic
provision of this Agreement applicable to the Purchaser, which shall in each
case also require the written consent of the Purchaser; provided, that any
exercise by the Company of its option to require the Purchaser to purchase
Secondary Public Shares in accordance with Section 1(c) and (h) and any
corresponding reduction in the number of Private Placement Shares purchased
hereunder or the Purchase Price shall not be deemed to be an amendment,
modification or waiver of this Agreement for purposes of this Section 8(l).

 

 13 

 

 

(m)         Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party hereto or to
any circumstance, is adjudged by a governmental authority, arbitrator, or
mediator not to be enforceable in accordance with its terms, the parties hereto
agree that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(n)          Expenses. Each of the Company and the Purchaser will bear its own
costs and expenses incurred in connection with the preparation, execution and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including all fees and expenses of agents, representatives,
financial advisors, legal counsel and accountants. The Company shall be
responsible for the fees of its transfer agent; stamp taxes and all The
Depository Trust Company fees associated with the issuance of the Shares and the
securities issuable upon conversion or exercise of the Shares.

 

(o)          Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

(p)          Waiver. No waiver by any party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent occurrence.

 

 14 

 

 

(q)          Confidentiality. Except as may be required by law, regulation or
applicable stock exchange listing requirements, unless and until the
transactions contemplated hereby and the terms hereof are publicly announced or
otherwise publicly disclosed by the Company, the parties hereto shall keep
confidential and shall not publicly disclose the existence or terms of this
Agreement.

 

(r)          Specific Performance. The Purchaser agrees that irreparable damage
may occur in the event any provision of this Agreement was not performed by the
Purchaser in accordance with the terms hereof and that the Company shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

 

[Signature Page Follows]

 

 15 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

PURCHASER:           Print Purchaser’s Name:    

 

By:       Name:   Title:   COMPANY:   CF CORPORATION   By:       Name:   Title:

 

Subscription Information

 

Number of Ordinary Shares             Aggregate Purchase Price  $  

 

Purchaser Notice Information

 

Name   Address   Telephone   Email   Facsimile                                  
                   

 

[Signature Page to Additional Equity Purchase Agreement]

 

 

 

 

Exhibit A

 

Registration Rights

 

1.          Within thirty (30) days after the Closing, the Company shall use
reasonable best efforts (i) to file a registration statement on Form S-3 for a
secondary offering (including any successor registration statement covering the
resale of the Registrable Securities a “Resale Shelf”) of (x) the Private
Placement Shares and (y) any other equity security of the Company issued or
issuable with respect to the securities referred to in clause (x) by way of a
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or reorganization (collectively, the
“Registrable Securities”) pursuant to Rule 415 under the Securities Act;
provided that if Form S-3 is unavailable for such a registration, the Company
shall register the resale of the Registrable Securities on another appropriate
form and undertake to register the Registrable Securities on Form S-3 as soon as
such form is available, (ii) to cause the Resale Shelf to be declared effective
under the Securities Act promptly thereafter, but in no event later than sixty
(60) days thereafter, and (iii) to maintain the effectiveness of such Resale
Shelf with respect to the Purchaser’s Registrable Securities until the earliest
of (A) the date on which the Purchaser ceases to hold Registrable Securities
covered by such Resale Shelf, (B) the date all of the Purchaser’s Registrable
Securities covered by the Resale Shelf can be sold publicly without restriction
or limitation under Rule 144 under the Securities Act and without the
requirement to be in compliance with Rule 144(c)(1) under the Securities Act.

 

2.          In the event the Company is prohibited by applicable rule,
regulation or interpretation by the staff (“Staff”) of the SEC from registering
all of the Registrable Securities on the Resale Shelf or the Staff requires that
the Purchaser be specifically identified as an “underwriter” in order to permit
such registration statement to become effective, and such Purchaser does not
consent in writing to being so named as an underwriter in such registration
statement, the number of Registrable Securities to be registered on the Resale
Shelf will be reduced on a pro rata basis among all the holders of Registrable
Securities to be so included, unless otherwise required by the Staff, so that
the number of Registrable Securities to be registered is permitted by Staff and
such Purchaser is not required to be named as an “underwriter”; provided, that
any Registrable Securities not registered due to this paragraph 2 of this
Exhibit A shall thereafter as soon as allowed by the SEC guidance be registered
to the extent the prohibition no longer is applicable.

 

 

 

 

3.          If at any time the Company proposes to file a registration statement
(a “Registration Statement”) on its own behalf, or on behalf of any other
Persons who have registration rights (“Other Holders”), relating to an
underwritten offering of ordinary shares, or engage in an Underwritten Takedown
off an existing registration statement (a “Company Offering”), then the Company
will provide Additional Equity Subscribers (including the Purchaser) who have
purchased at least 2,000,000 Private Placement Shares (collectively, the
“Piggyback Holders”) with notice in writing (an “Offer Notice”) at least five
(5) Business Days prior to such filing, which Offer Notice will offer to include
in the Registration Statement a minimum of 1,000,000 “Registrable Securities”
(as defined under each Piggyback Holder’s purchase agreement) of each Piggyback
Holder (collectively “Piggyback Securities”). Within five (5) Business Days (or,
in the case of an Offer Notice delivered to the Purchaser or other Additional
Equity Subscribers in connection with an Underwritten Takedown, within three (3)
Business Days) after receiving the Offer Notice, the Piggyback Holders may make
a written request (a “Piggyback Request”) to the Company to include some or all
of the Piggyback Holders’ Registrable Securities in the Registration Statement.
If the underwriter(s) for any Company Offering advise the Company that marketing
factors require a limitation on the number of securities that may be included in
the Company Offering, the number of securities to be so included shall be
allocated as follows: (i) first, to the Company and the Other Holders, if any;
and (ii) second, to the Piggyback Holders based on the pro rata percentage of
Piggyback Securities held by the Piggyback Holders and requested to be included
in the Underwritten Offering. Notwithstanding anything to the contrary in this
paragraph 3, the Company hereby agrees that it will not provide an Offer Notice
to any other Subscriber unless such other Subscriber agrees in writing to treat
the contents of such Offer Notice as material non-public information.

 

4.          Within five (5) Business Days after receiving notice from CFS
Holdings (Cayman), L.P. (“CFS”) of its request to effect an underwritten public
offering pursuant to the forward purchase agreement, dated as of April 18, 2016,
by and among the Company, CFS and CF Capital Growth, LLC (an “Underwritten
Takedown”), the Company shall provide written notice thereof to the Purchaser.
Within five (5) Business Days after receiving notice of the Underwritten
Takedown, the Purchaser may make a written request to the Company to include
some or all of Purchaser’s Registrable Securities in the prospectus supplement
relating to the Underwritten Takedown (the “Underwritten Takedown Prospectus”),
and subject to the following sentence, the Company shall include such
Registrable Securities and the securities requested by each other Subscriber who
purchased at least 2,000,000 Private Placement Shares and proposes to sell at
least 1,000,000 Registrable Securities in the Underwritten Takedown (a
“Requesting Holder”) to be included in the Underwritten Takedown (“Requesting
Holder Securities”) in the Underwritten Takedown Prospectus. If the
underwriter(s) for any Underwritten Takedown advise the Company that marketing
factors require a limitation on the number of securities that may be included in
the Underwritten Takedown Prospectus, the number of securities to be so included
shall be allocated as follows: (i) first, to CFS; and (ii) second, to the
Requesting Holders based on the pro rata percentage of Requesting Holder
Securities held by the Requesting Holders and requested to be included in the
Underwritten Offering. If Purchaser is eligible and includes Registrable
Securities in an Underwritten Takedown, it shall not have the ability to
withdraw such Registrable Securities from such offering without the consent of
CFS, it being understood that the terms of the offering may not be known at the
time of notice of such Underwritten Takedown and that CFS shall have the sole
discretion to approve such terms (and Purchaser shall not have the right to make
any determinations other than whether they wish to include their Registrable
Securities in the prospectus supplement). In this regard, by electing to include
securities on such offering, Purchaser agrees to cooperate with the Company and
CFS in furtherance of such offering, including entering into such customary
agreements and take all such actions (including supplying all reasonably
requested information) within 48 hours of a reasonable request by the Company,
underwriters or CFS.

 

 A-2 

 

 

5.          The determination of whether any offering of Registrable Securities
pursuant to the Resale Shelf or a Underwritten Takedown Prospectus will be an
underwritten offering shall be made in the sole discretion of CFS, after
consultation with the Company, and CFS shall have the right, after consultation
with the Company, to determine the plan of distribution, including the price at
which the Registrable Securities are to be sold and the underwriting
commissions, discounts and fees (and the Piggyback Holders or Requesting Holders
(as applicable) shall not have the right to make any determinations other than
whether they wish to include their Requesting Holder Securities in the
prospectus supplement). CFS shall select the investment banker or bankers and
managers to administer the offering, including the lead managing underwriter
(provided that such investment banker or bankers and managers shall be
reasonably satisfactory to the Company).

 

6.          In connection with any underwritten offering, the Company shall
enter into such customary agreements and take all such other actions in
connection therewith (including those requested by the Purchaser) in order to
facilitate the disposition of such Registrable Securities as are reasonably
necessary or required, and in such connection enter into a customary
underwriting agreement that provides for customary opinions, comfort letters and
officer’s certificates and other customary deliverables.

 

7.          The Company shall pay all fees and expenses incident to the
performance of or compliance with its obligation to prepare, file and maintain
the Resale Shelf (including the fees of its counsel and accountants). The
Company shall also pay all Registration Expenses. For purposes of this paragraph
6, “Registration Expenses” shall mean the out-of-pocket expenses of a Company
Offering or Underwritten Shelf Takedown, including, without limitation, the
following: (i) all registration and filing fees (including fees with respect to
filings required to be made with FINRA) and any securities exchange on which the
Registrable Securities are then listed; (ii) fees and expenses of compliance
with securities or blue sky laws (including reasonable fees and disbursements of
counsel for the underwriters in connection with blue sky qualifications of the
Registrable Securities); (iii) printing, messenger, telephone and delivery
expenses; (iv) reasonable fees and disbursements of counsel for the Company; (v)
reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Underwritten Shelf Takedown; and (vi) reasonable fees and expenses of one legal
counsel selected by CFS who will represent all the selling shareholders.

 

8.          The Company may suspend the use of a prospectus included in the
Resale Shelf by furnishing to the Purchaser a written notice (“Suspension
Notice”) stating that in the good faith judgment of the Company, it would be
either (i) prohibited by the Company’s insider trading policy (as if the
Purchaser were covered by such policy) or (ii) materially detrimental to the
Company and its stockholders for such prospectus to be used at such time. The
Company’s right to suspend the use of such prospectus under clause (ii) of the
preceding sentence may be exercised for a period of not more than sixty (60)
days after the date of such notice to the Purchaser; provided such period may be
extended for an additional thirty (30) days with the consent of a
majority-in-interest of the holders of Registrable Securities covered by the
Resale Shelf, which consent shall not be unreasonably withheld; provided
further, that such right to suspend the use of a prospectus shall be exercised
by the Company not more than once in any twelve (12) month period. A holder of
Registrable Securities shall not effect any sales of Registrable Securities
pursuant to the Resale Shelf at any time after it has received a Suspension
Notice from the Company and prior to receipt of an End of Suspension Notice (as
defined below). The holders may recommence effecting sales of the Registrable
Securities pursuant to the Resale Shelf following further written notice to such
effect (an “End of Suspension Notice”) from the Company to the holders. The
Company shall act in good faith to permit any suspension period contemplated by
this paragraph to be concluded as promptly as reasonably practicable.

 

 A-3 

 

 

9.          The Purchaser agrees that, except as required by applicable law, the
Purchaser shall treat as confidential the receipt of any Suspension Notice
(provided that in no event shall such notice contain any material nonpublic
information of the Company) hereunder and shall not disclose or use the
information contained in such Suspension Notice without the prior written
consent of the Company until such time as the information contained therein is
or becomes public, other than as a result of disclosure by a holder of
Registrable Securities in breach of the terms of this Agreement.

 

10.         The Company shall indemnify and hold harmless the Purchaser, its
directors and officers, partners, members, managers, employees, agents, and
representatives of such Purchaser and each person, if any, who controls the
Purchaser within the meaning of the Securities Act and the Securities Exchange
Act of 1934, as amended, and any agent thereof (collectively, “Indemnified
Persons”), to the fullest extent permitted by applicable law, from and against
any losses, claims, damages, liabilities, joint or several, costs (including
reasonable costs of preparation and reasonable attorneys’ fees) and expenses,
judgments, fines, penalties, interest, settlements or other amounts arising from
any and all claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, in which any Indemnified Person may
be involved, or is threatened to be involved, as a party or otherwise, under the
Securities Act or otherwise (collectively, “Losses”), promptly as incurred,
arising out of, based upon or resulting from any untrue statement or alleged
untrue statement of any material fact contained in the Resale Shelf (or any
amendment or supplement thereto), the related prospectus, or any amendment or
supplement thereto, or arise out of, are based upon or resulting from the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading; provided, however, that
the Company shall not be liable in any such case or to any Indemnified Person to
the extent that any such Loss arises out of, is based upon or results from an
untrue statement or alleged untrue statement or omission or alleged omission or
so made in reliance upon or in conformity with information furnished by or on
behalf of such Indemnified Person in writing specifically for use in the
preparation of the Resale Shelf, the related prospectus, or any amendment or
supplement thereto. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Person,
and shall survive the transfer of such securities by the Purchaser.

 

11.         The Company’s obligation under paragraph (1) of this Exhibit A is
subject to the Purchaser’s furnishing to the Company in writing such information
as the Company reasonably requests for use in connection with the Resale Shelf,
the related prospectus, or any amendment or supplement thereto. The Purchaser
shall indemnify the Company, its officers, directors, managers, employees,
agents and representatives, and each person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses resulting from any untrue statement or alleged untrue statement of
material fact contained in the Resale Shelf, the related prospectus, or any
amendment or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information so furnished in writing by such
Purchaser expressly for inclusion in such document; provided that the obligation
to indemnify shall be individual, not joint and several, for each Purchaser and
shall be limited to the net amount of proceeds received by such Purchaser from
the sale of Registrable Securities pursuant to the Resale Shelf.

 

 A-4 

 

 

12.         The Company shall cooperate with the Purchaser, to the extent the
Registrable Securities become freely tradable, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Resale Shelf
and enable such certificates to be in such denominations or amounts, as the case
may be, as the Purchaser may reasonably request and registered in such names as
the Purchaser may request.

 

13.         If requested by the Purchaser, the Company shall as soon as
practicable, subject to any Suspension Notice,(i) incorporate in a prospectus
supplement or post-effective amendment such information as the Purchaser
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including, without limitation, information with
respect to the number of Registrable Securities being offered or sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities to be sold in such offering; (ii) make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) supplement or make amendments to any
Registration Statement if reasonably requested by the Purchaser holding any
Registrable Securities.

 

14.         As long as the Purchaser shall own Registrable Securities, the
Company, at all times while it shall be reporting under the Securities Exchange
Act of 1934, as amended, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and to
promptly furnish the Purchaser with true and complete copies of all such
filings, unless filed through the SEC’s EDGAR system. The Company further
covenants that it shall take such further action as the Purchaser may reasonably
request, all to the extent required from time to time, to enable the Purchaser
to sell the Securities held by the Purchaser without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including providing any legal opinions.
Upon the request of the Purchaser, the Company shall deliver to the Purchaser a
written certification of a duly authorized officer as to whether it has complied
with such requirements.

 

15.         The rights, duties and obligations of the Purchaser under this
Exhibit A may be assigned or delegated by the Purchaser in conjunction with and
to the extent of any permitted transfer or assignment of Registrable Securities
by the Purchaser to any permitted transferee or assignee.

 

 A-5 

